t c memo united_states tax_court estate of dwight t fujishima deceased evelyn fujishima personal administrator petitioner v commissioner of internal revenue respondent docket no filed date evelyn fujishima pro_se d anthony abernathy for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in the estate_tax of the estate of dwight t fujishima decedent who died intestate in hawaii on date after concessions the issues for decision all factual are whether the taxable_estate should be increased to include the dollar_figure face_amount of a conseco inc senior note conseco note whether the taxable_estate should include dollar_figure as the value of a life_insurance_policy from west coast life_insurance co west coast policy or should be reduced by excluding dollar_figure million as the value of a life_insurance_policy from allianz life_insurance co allianz policy whether the estate is entitled to deductions of dollar_figure for executor’s commissions dollar_figure for attorney’s fees and dollar_figure for charitable_contributions and whether the estate is entitled to a deduction for dollar_figure allegedly owed by decedent to his mother as of the date of death unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference evelyn fujishima ms fujishima is the mother of decedent and the personal administrator of his estate she resided in hawaii at the time the petition was filed at the time of decedent’s death he was the owner of the conseco note that had been purchased for dollar_figure on a brokerage statement for decedent’s investment account for date the note was described as conseco inc escrow senior notes cpn due dtd the current price was shown as n a and was accompanied by a note stating that this unpriced security is not reflected in your total portfolio value the brokerage statement also reported that decedent was the owner of shares of conseco inc stock at a price of dollar_figure per share the net portfolio value of priced assets in the brokerage account exceeded dollar_figure and the estimated annual income was dollar_figure decedent was also the record_owner of three life_insurance policies the west coast policy issued date the allianz policy and a dollar_figure policy from amerus life_insurance co amerus policy issued on date decedent’s brother edmund fujishima was the named beneficiary of the west coast and allianz policies and ms fujishima the mother of decedent and of his brother was the named beneficiary of the amerus policy decedent was injured in and repeatedly thereafter and had difficulty working thus ms fujishima took care of him he lived in her house and she fed him clothed him and paid his bills she did so gratuitously and would have done so without expectation of payment the expenses were paid in cash and no records were kept showing the amounts expended by ms fujishima or by decedent as administrator of the estate ms fujishima gathered information and provided it to her attorney but she kept no records of the work performed by her or by her attorney thus there are no records supporting the amounts claimed for executor’s commissions or attorney’s fees on the form_706 united_states estate and generation- skipping transfer_tax return filed on date the conseco note was not included as an asset of the estate the values of the allianz policy and the amerus policy were included but the west coast policy was shown as disputed ownership with no value reported deductions were claimed for executor’s commissions of dollar_figure attorney’s fees of dollar_figure now conceded by petitioner to be dollar_figure administrative expenses of dollar_figure now conceded by petitioner charitable_contribution deductions of dollar_figure now conceded by petitioner to be dollar_figure and dollar_figure owed to ms fujishima in the notice_of_deficiency in addition to the items remaining in dispute respondent determined that the taxable_estate included the value of certain jointly owned real_property but respondent has now conceded that the value of the real_property may be excluded opinion procedural matters by notice served date the case was set for trial in honolulu hawaii on date on date respondent served on petitioner requests for admissions seeking admissions as to all of the issues in this case although the requests for admissions referred to rule the requests did not advise petitioner of the consequences of failing to respond as provided in rule b petitioner failed to respond to the requests and in respondent’s pretrial memorandum and posttrial brief respondent contends that the matters set forth in the requests are deemed admitted except as to the includability of the real_property now conceded by respondent at the time of trial the court noted the deemed admissions and allowed days for petitioner to provide additional documentation of the estate’s claims and to make a motion to be relieved of the admissions petitioner was assisted at trial by the attorney who had prepared the estate_tax_return but who did not enter an appearance apparently because she was not admitted to practice before this court a supplemental stipulation was filed but no motion to be relieved of the admissions was received rule f provides in part that withdrawal or modification of an admission may be permitted when the presentation of the merits of the case will be subserved thereby and the party who obtained the admission fails to satisfy the court that the withdrawal or modification will prejudice such party in prosecuting such party’s case or defense on the merits although petitioner did not make a motion to be relieved of the deemed admissions respondent’s failure to comply completely with rule b suggests that the admissions should not conclusively bind petitioner and we will disregard them for purposes of this opinion we describe below the evidence at trial because of the absence of persuasive evidence in support of petitioner’s claims respondent is not prejudiced by disregarding the deemed admissions because petitioner has not substantiated the claimed deductions and has not maintained required records the burden_of_proof has not shifted to respondent see sec_7491 petitioner thus must prove that the determinations in the statutory notice are erroneous see rule a the conseco note petitioner contends that the conseco note had no value as of the date of death and relies on the date brokerage statement that does not include a value for the conseco note petitioner also contends that the issuer went broke and thus the note had no value respondent contends that petitioner has not established that the note had a value less than the face_amount we conclude that the brokerage statement is an indication that the value of the note was not available or not readily ascertainable but that it is unlikely that the note was worthless when the conseco stock was valued at dollar_figure per share without any evidence justifying reduction of the value to less than the face_amount we sustain respondent’s determination that the note is includable in the taxable_estate at dollar_figure life_insurance policies petitioner contends that the west coast and allianz policies although shown in the issuing companies’ records as owned by decedent were in fact owned by ms fujishima ms fujishima testified that she paid the premiums and she produced copies of three canceled checks dated in and payable to west coast life_insurance co she claims that the record of the company showing decedent as the owner was a mistake by the agent but she could not produce any documents concerning the policy or the testimony of the agent her pretrial memorandum states there is some question as to whether she ever received the actual policies so she in her review would have noted the error respondent contends that the inclusion of the allianz policy and the amerus policy on the estate_tax_return undermines petitioner’s argument that ms fujishima intended to be the owner of the west coast and allianz policies and that it would be illogical to treat the policies inconsistently respondent also relies on inclusion of the allianz policy on the estate_tax_return as an admission see 92_tc_312 values reported on an estate_tax_return are an admission so that lower values cannot be substituted without cogent proof 71_tc_998 without any corroboration of ms fujishima’s conclusory and subjective testimony as to her intent we conclude that the record ownership of the west coast policy is the most persuasive evidence and that the admission as to the allianz policy by reporting it as an asset of the estate on the estate_tax_return has not been overcome we cannot conclude that ms fujishima was the owner of the policies it is more likely that she paid for them on behalf of decedent and her other son just as she paid other expenses for decedent during his lifetime we hold the values of the west coast and allianz policies should be included in the taxable_estate unsubstantiated deductions petitioner presented no detail to support the amounts claimed as deductions for executor’s commissions or attorney’s fees on the estate_tax_return she conceded that she had no records to support the deductions she estimates in her posttrial brief without support in the evidence that she spent hours gathering and organizing decedent’s records and requesting missing documents to be compensated at the rate of dollar_figure per hour and requests an additional dollar_figure for her assistance in preparation of the estate_tax_return she also includes in her posttrial brief unsupported by any evidence claims with respect to the hours and rates of the estate’s attorney amounts deductible as administration_expenses are limited to those actually and necessarily incurred sec_2053 see sec_20_2053-3 and b estate_tax regs we are not persuaded that the amounts claimed by petitioner for executor’s commissions or for attorney’s fees are reasonable or that they have to date been actually and necessarily incurred we have insufficient evidence to estimate the reasonable amount the amounts claimed on the return cannot be allowed the expenses actually incurred by the estate may be considered in the final computation of estate_tax liability however see rule petitioner claims dollar_figure reduced from dollar_figure as charitable_contribution deductions of the estate sec_2055 provides a charitable_contribution_deduction for amounts transferred by a decedent for qualified charitable and religious uses the transfers however must have been made during the decedent’s lifetime or by will sec_20_2055-1 estate_tax regs decedent did not have a will and petitioner claims only that the charitable_contribution deductions were consistent with conversations between ms fujishima and decedent respondent also argues that the claimed amounts have not been substantiated by adequate_records deductions are not permitted where the amounts passing to a charity turn on the actions of a personal representative 121_tc_54 the amounts disputed in this case were determined by ms fujishima after decedent’s death and in any event the amounts are not adequately substantiated they are not allowable deductions alleged debt to ms fujishima the taxable value of an estate may be determined after deducting claims against the estate if the claims when founded on a promise or agreement were contracted bona_fide and for an adequate_and_full_consideration in money or money’s worth sec_2053 c a ms fujishima claims dollar_figure plus dollar_figure interest as the amount owed by her son to her for her care of him during his lifetime attached to the supplemental stipulation not produced through the time of trial is a purported promissory note dated date for dollar_figure plus interest at the rate of percent respondent challenges the authenticity of the note and its sufficiency to prove a debt obligation ms fujishima testified that the debt resulted from her caring for her son after his injury in and subsequent disabilities but acknowledges that she would have cared for him even if he had not agreed to pay her back she did not keep any records showing the amounts that she provided to or for decedent when asked how he was going to pay her she stated i’m trying to get it from his estate which suggests that the debt was not valid and enforceable during his lifetime she testified that he repaid probably dollar_figure dollar_figure dollar_figure very minimal decedent’s brokerage account statement as of the date of death suggests that the debt could have been paid during his lifetime if it were recognized as valid by decedent and his mother we are not persuaded that the debt was real and it cannot be allowed as a deduction to reflect the foregoing decision will be entered under rule
